DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 26 claims and claims 1-26 are pending.

Claim Objections
Claims 12-26 are objected to because of the following informalities:  
All the claims from 12 to 26 start without a gap between the claim designation of “(New)” and the first word of the claim.
All the claims 1 through 26 are designated as “New”, indicating a previous set of claims have been cancelled, however, there is no previous set of claims that have been cancelled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 1-9, 12-22 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (WO 2020/053804 A1) (See attached document).


Regarding claim 1 (New), Liu et al. disclose a method for performing intra prediction using a linear model (Abstract), the method comprising: 
determining, by a coding device (Fig. 15, reference numeral 1500), a luma block corresponding to a current chroma block ([0009]; [0067]; It discloses a luma block corresponding to a chroma block. See also [0164]); 
obtaining, by the coding device, luma reference samples of the luma block based on determining L available chroma reference samples of the current chroma block ([00335]; It discloses that the luma samples inside the luma block are at positions corresponding to chroma sample positions of the first chroma block. See also P14, [00127], Availability derivation, where it discloses the availability of the top and left neighboring chroma samples corresponding to the luma samples. In Fig. 13A it shows the total number of chroma samples above and left of the chroma block as disclosed in [00177] and [00181], where the sum of the width (W) and height (H) of the chroma block represents the total available chroma samples), wherein the obtained luma reference samples of the luma block are down-sampled luma reference samples ([0010], [0031]; It discloses that the luma samples are down-sampled which is also shown in Figs. 13A-B), and L is an positive integer value ([0010]; As disclosed earlier, since the available chroma samples are derived based on the height and width of the chroma block, which means the total available chroma samples is a positive integer); 
calculating, by the coding device, linear model coefficients based on the luma reference samples and chroma reference samples that correspond to the luma reference samples ([0010]; It discloses calculating linear model parameters based on the down-sampled luma samples and the corresponding chroma samples. See [0050]-[0051], Eqns. 2,3 for calculating the LM parameters α, β); and 
obtaining, by the coding device, a prediction for the current chroma block based on the linear model coefficients and values of a down-sampled luma block of the luma block ([0048]-[0049]; Eqn. 1 shows the prediction equation for predicting the chroma block (predc(i,j)) based on the LM parameters (α, β) and the down-sampled luma block (recL′(i,j))).  

Regarding claim 2 (New), Liu et al. disclose the method of claim 1, wherein the determining the L available chroma reference samples comprises: 
determining that L top neighboring chroma samples of the current chroma block are available, wherein 1 <= L <= W2, W2 indicates a top reference sample range (P15, Eqn. 8-159 shows number of above samples numSampT = (availT && predModelntra = = INTRA_T_CCLM) ?(nTbW + Min(numTopRight, nTbH )) : 0, which means the maximum range W2 of the top available samples is nTbW + nTbH, the sum of width and height of the block), and L and W2 are positive integer (As disclosed in P14, [00127], nTbW is the width and nTbH is the height of the block which are positive integers and L being the number of available samples and dependent on nTbW + nTbH (W2), is a positive integer as well), and wherein the L top neighboring chroma samples are used as the L available chroma reference samples (P15, Eqn. 8-159 shows the number of above chroma samples that are being used as available chroma samples).  

3 (New), Liu et al. disclose the method of claim 2, wherein W2 equals to either 2*W or W+H, and wherein W represents a width of the current chroma block and H represents a height of the current chroma block (P15, Eqn. 8-159 shows number of above samples numSampT = (availT && predModelntra = = INTRA_T_CCLM) ?(nTbW + Min(numTopRight, nTbH )) : 0, which means the maximum range W2 of the top available samples is nTbW + nTbH, the sum of width and height of the block).  

Regarding claim 4 (New), Liu et al. disclose the method of claim 1, wherein the determining the L available chroma reference samples comprises: 
determining that L left neighboring chroma samples of the current chroma block are available, wherein 1 <= L <= H2, H2 indicates a left reference sample range (P15, Eqn. 8-160 shows number of left samples numSampL = (availL && predModelntra = = INTRA_L_CCLM) ?(nTbH + Min(numLeftBelow, nTbW )) : 0, which means the maximum range H2 of the left available samples is nTbH + nTbW, the sum of height and width of the block), and L and H2 are positive integer (As disclosed in P14, [00127], nTbW is the width and nTbH is the height of the block which are positive integers and L being the number of available samples and dependent on nTbH + nTbW (H2), is a positive integer as well), and wherein the L left neighboring chroma samples are used as the L available chroma reference samples (P15, Eqn. 8-160 shows the number of left chroma samples that are being used as available chroma samples).  

Regarding claim 5 (New), Liu et al. disclose the method of claim 4, wherein H2 equals to either 2*H or W+H, and wherein W represents a width of the current chroma block and H represents a height of the current chroma block (P15, Eqn. 8-160 shows number of left samples numSampL = (availL && predModelntra = = INTRA_L_CCLM) ?(nTbH + Min(numLeftBelow, nTbW )) : 0, which means the maximum range H2 of the left available samples is nTbH + nTbW, the sum of height and width of the block).

Regarding claim 6 (New), Liu et al. disclose the method of claim 1, wherein the determining the L available chroma reference samples comprises: 
determining that L1 top neighboring chroma samples (P15, Eqn. 8-157) and L2 left neighboring chroma samples of the current chroma block are available (P15, Eqn. 8-158), wherein 1 <= L1 <= W2, 1 <= L2 <= H2, W2 indicates a top reference sample range (P15, Eqn. 8-157, numSampT = availT  ? nTbW  : 0 shows the top available chroma samples with a maximum range of nTbW (W2)), and H2 indicates a left reference sample range (P15, Eqn. 8-158, numSampL = availL  ? nTbH  : 0 shows the left available chroma samples with a maximum range of nTbH (H2)), wherein L1, L2, W2 and H2 are positive integer (As disclosed in P14, [00127], nTbW is the width and nTbH is the height of the block which are positive integers and L being the number of available samples and dependent on nTbH (L1) and nTbW (L2), is a positive integer as well) and L1+L2=L, and wherein the L1 top neighboring chroma samples and the L2 left neighboring chroma samples are used as the L available chroma reference samples (P15, Eqns. 8-157 and 8-158 show the number of top and left chroma samples respectively which are being used as available chroma samples, which means L = L1+L2).  

Regarding claim 7 (New), Liu et al. disclose the method of claim 1, wherein the luma reference samples are obtained 
by down-sampling only neighboring samples that are above the luma block and that are selected based on the L available chroma reference samples ([00457]; [00124]; Figs. 18B; [00328]-[00329]), or 
by down-sampling only neighboring samples that are left to the luma block and that are selected based on the L available chroma reference samples ([00457]; [00124]; Figs. 18C; [00328]-[00329]).  

Regarding claim 8 (New), Liu et al. disclose the method of claim 1, wherein the down-sampled luma block of the luma block is obtained by down-sampling a reconstructed luma block of the luma block that corresponds to the current chroma block ([0047]-[0052]; In [0049], it discloses the down-sampled reconstructed luma block).  

Regarding claim 9 (New), Liu et al. disclose the method of claim 8, wherein only one row of neighboring reconstructed luma samples of the reconstructed luma block are used to obtain the luma reference samples ([0095]-[0096]; Figs. 7A-B show only one neighboring row above the current block to generate the reference sample) when the luma reference samples are obtained based on only neighboring samples above the luma block ([00457]; [00124]; Figs. 18B; [00328]-[00329]) and when a top row of the current chroma block is overlapped with a top row of a current coding tree unit (CTU) ([0268]; Fig. 8A shows the overlapping of the top row of the current block with the top row of the CTU).  

12 (New), Liu et al. disclose a non-transitory computer-readable media storing computer instructions that when executed by one or more processors ([00489]), cause the one or more processors to perform the steps of: 
determining a luma block corresponding to a current chroma block ([0009]; [0067]; It discloses a luma block corresponding to a chroma block. See also [0164]); 
obtaining luma reference samples of the luma block based on determining L available chroma reference samples of the current chroma block ([00335]; It discloses that the luma samples inside the luma block are at positions corresponding to chroma sample positions of the first chroma block. See also P14, [00127], Availability derivation, where it discloses the availability of the top and left neighboring chroma samples corresponding to the luma samples. In Fig. 13A it shows the total number of chroma samples above and left of the chroma block as disclosed in [00177] and [00181], where the sum of the width (W) and height (H) of the chroma block represents the total available chroma samples), wherein the obtained luma reference samples of the luma block are down-sampled luma reference samples ([0010], [0031]; It discloses that the luma samples are down-sampled which is also shown in Figs. 13A-B), and L is an positive integer value ([0010]; As disclosed earlier, since the available chroma samples are derived based on the height and width of the chroma block, which means the total available chroma samples is a positive integer); 
calculating linear model coefficients based on the luma reference samples and chroma reference samples that correspond to the luma reference samples ([0010]; It discloses calculating linear model parameters based on the down-sampled luma samples and the corresponding chroma samples. See [0050]-[0051], Eqns. 2,3 for calculating the LM parameters α, β); and 
obtaining a prediction for the current chroma block based on the linear model coefficients and values of a down-sampled luma block of the luma block ([0048]-[0049]; Eqn. 1 shows the prediction equation for predicting the chroma block (predc(i,j)) based on the LM parameters (α, β) and the down-sampled luma block (recL′(i,j))).  

Regarding claim 13 (New), Liu et al. disclose the non-transitory computer-readable media of claim 12, wherein the luma reference samples are obtained 
by down-sampling only the neighboring samples that are above the luma block and that are selected based on the L available chroma reference samples ([00457]; [00124]; Figs. 18B; [00328]-[00329]), or 
by down-sampling only the neighboring samples that are left to the luma block and that are selected based on the L available chroma reference samples ([00457]; [00124]; Figs. 18C; [00328]-[00329]).  

Regarding claim 14 (New), Liu et al. disclose a device for decoding video data ([00224]; Fig. 14, reference numeral 1400), comprising: 
a video data memory ([0492]); and 
a video decoder ([00224]; Fig. 14, reference numeral 1400), wherein the video decoder is configured to: 
determine a luma block corresponding to a current chroma block ([0009]; [0067]; It discloses a luma block corresponding to a chroma block. See also [0164]); 
obtain luma reference samples of the luma block based on determining L available chroma reference samples of the current chroma block ([00335]; It discloses P14, [00127], Availability derivation, where it discloses the availability of the top and left neighboring chroma samples corresponding to the luma samples. In Fig. 13A it shows the total number of chroma samples above and left of the chroma block as disclosed in [00177] and [00181], where the sum of the width (W) and height (H) of the chroma block represents the total available chroma samples), wherein the obtained luma reference samples of the luma block are down-sampled luma reference samples ([0010], [0031]; It discloses that the luma samples are down-sampled which is also shown in Figs. 13A-B), and L is an positive integer value ([0010]; As disclosed earlier, since the available chroma samples are derived based on the height and width of the chroma block, which means the total available chroma samples is a positive integer); 
calculate linear model coefficients based on the luma reference samples and chroma reference samples that correspond to the luma reference samples ([0010]; It discloses calculating linear model parameters based on the down-sampled luma samples and the corresponding chroma samples. See [0050]-[0051], Eqns. 2,3 for calculating the LM parameters α, β); and 
obtain a prediction for the current chroma block based on the linear model coefficients and values of a down-sampled luma block of the luma block ([0048]-[0049]; Eqn. 1 shows the prediction equation for predicting the chroma block (predc(i,j)) based on the LM parameters (α, β) and the down-sampled luma block (recL′(i,j))).  

15 (New), Liu et al. disclose the device of claim 14, wherein the video decoder is configured to: 
determine that L top neighboring chroma samples of the current chroma block are available, wherein 1 <= L <= W2, W2 indicates a top reference sample range (P15, Eqn. 8-159 shows number of above samples numSampT = (availT && predModelntra = = INTRA_T_CCLM) ?(nTbW + Min(numTopRight, nTbH )) : 0, which means the maximum range W2 of the top available samples is nTbW + nTbH, the sum of width and height of the block), and L and W2 are positive integer (As disclosed in P14, [00127], nTbW is the width and nTbH is the height of the block which are positive integers and L being the number of available samples and dependent on nTbW + nTbH (W2), is a positive integer as well), and wherein the L top neighboring chroma samples are used as the L available chroma reference samples (P15, Eqn. 8-159 shows the number of above chroma samples that are being used as available chroma samples).  

Regarding claim 16 (New), Liu et al. disclose the device of claim 15, wherein W2 equals to either 2*W or W+H, and wherein W represents a width of the current chroma block and H represents a height of the current chroma block (P15, Eqn. 8-159 shows number of above samples numSampT = (availT && predModelntra = = INTRA_T_CCLM) ?(nTbW + Min(numTopRight, nTbH )) : 0, which means the maximum range W2 of the top available samples is nTbW + nTbH, the sum of width and height of the block).  

Regarding claim 17 (New), Liu et al. disclose the device of claim 14, wherein the video decoder is configured to: 
determine that L left neighboring chroma samples of the current chroma block are available, wherein 1 <= L <= H2, H2 indicates a left reference sample range (P15, Eqn. 8-160 shows number of left samples numSampL = (availL && predModelntra = = INTRA_L_CCLM) ?(nTbH + Min(numLeftBelow, nTbW )) : 0, which means the maximum range H2 of the left available samples is nTbH + nTbW, the sum of height and width of the block), and L and H2 are positive integer (As disclosed in P14, [00127], nTbW is the width and nTbH is the height of the block which are positive integers and L being the number of available samples and dependent on nTbH + nTbW (H2), is a positive integer as well), and wherein the L left neighboring chroma samples are used as the L available chroma reference samples (P15, Eqn. 8-160 shows the number of left chroma samples that are being used as available chroma samples).  

Regarding claim 18 (New), Liu et al. disclose the device of claim 17, wherein H2 equals to either 2*H or W+H, and wherein W represents a width of the current chroma block and H represents a height of the current chroma block (P15, Eqn. 8-160 shows number of left samples numSampL = (availL && predModelntra = = INTRA_L_CCLM) ?(nTbH + Min(numLeftBelow, nTbW )) : 0, which means the maximum range H2 of the left available samples is nTbH + nTbW, the sum of height and width of the block).  

Regarding claim 19 (New), Liu et al. disclose the device of claim 14, wherein the video decoder is configured to: 
determine that L1 top neighboring chroma samples (P15, Eqn. 8-157) and L2 left neighboring chroma samples of the current chroma block are available (P15, Eqn. 8-158), wherein 1 <= L1 <= W2, 1 <= L2 <= H2, W2 indicates a top reference sample range (P15, Eqn. 8-157, numSampT = availT  ? nTbW  : 0 shows the top available chroma samples with a maximum range of nTbW (W2)), and H2 indicates a left reference sample range (P15, Eqn. 8-158, numSampL = availL  ? nTbH  : 0 shows the left available chroma samples with a maximum range of nTbH (H2)), wherein L1, L2, W2 and H2 are positive integer (As disclosed in P14, [00127], nTbW is the width and nTbH is the height of the block which are positive integers and L being the number of available samples and dependent on nTbH (L1) and nTbW (L2), is a positive integer as well) and L1+L2=L, and wherein the L1 top neighboring chroma samples and the L2 left neighboring chroma samples are used as the L available chroma reference samples (P15, Eqns. 8-157 and 8-158 show the number of top and left chroma samples respectively which are being used as available chroma samples, which means L = L1+L2).  

Regarding claim 20 (New), Liu et al. disclose the device of claim 14, wherein the luma reference samples are obtained 
by down-sampling only neighboring samples that are above the luma block and that are selected based on the L available chroma reference samples ([00457]; [00124]; Figs. 18B; [00328]-[00329]), or 
by down-sampling only neighboring samples that are left to the luma block and that are selected based on the L available chroma reference samples ([00457]; [00124]; Figs. 18C; [00328]-[00329]).  

Regarding claim 21 (New), Liu et al. disclose the device of claim 14, wherein the down-sampled luma block of the luma block is obtained by down-sampling a reconstructed luma block of the luma block that corresponds to the current chroma block ([0047]-[0052]; In [0049], it discloses the down-sampled reconstructed luma block).  

Regarding claim 22 (New), Liu et al. disclose the device of claim 21, wherein only one row of neighboring reconstructed luma samples of the reconstructed luma block are used to obtain the luma reference samples ([0095]-[0096]; Figs. 7A-B show only one neighboring row above the current block to generate the reference sample) when the luma reference samples are obtained based on only neighboring samples above the luma block ([00457]; [00124]; Figs. 18B; [00328]-[00329]) and when a top row of the current chroma block is overlapped with a top row of a current coding tree unit (CTU) ([0268]; Fig. 8A shows the overlapping of the top row of the current block with the top row of the CTU).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US PGPub 2014/0233650 A1).

23 (New), Zhang et al. disclose a non-transitory computer-readable medium for storing data associated with a video signal ([0142]), comprising: 
a bitstream for the video signal stored in the non-transitory computer-readable medium (Fig. 6, step S601 indicates that the code stream is extracted from the bitstream), wherein the bitstream includes a syntax element indicating an intra chroma prediction mode (Fig. 6, step S601-S602 indicates that the bitstream includes syntax element showing the prediction mode. wherein [0018] discloses that the prediction mode information is regarding intra-frame prediction), wherein a number of bits of the syntax element when the intra chroma prediction mode is selected from a first set of modes (Table 1 shows codewords for the syntax elements and corresponding prediction modes, wherein the first set of modes include DM, LM and Planar), is smaller than a number of bits of the syntax element when the intra chroma prediction mode is selected from a second set of modes (Table 1 shows codewords for the syntax elements and corresponding prediction modes, wherein the second set of modes include LMA, LML and Vertical. The number of bits of the syntax element of the first set of modes (1 or 2) is smaller than the number of bits of the syntax element of the second set of modes (3)), and the number of bits of the syntax element when the intra chroma prediction mode is selected from the second set of modes is smaller than a number of bits of the syntax element when the intra chroma prediction mode is selected from a third set of modes (Table 1 shows codewords for the syntax elements and corresponding prediction modes, wherein the third set of modes include Horizontal and DC. The number of bits of the syntax element of the second set of modes (3) is smaller than the number of bits of the syntax element of the third set of modes (4)), wherein the intra chroma prediction mode is used for intra prediction of a chroma block of the video signal ([0090]), and wherein the intra chroma prediction mode is selected from the first set of modes (Table 1 shows ), the second set of modes comprising at least one of a CCLM_L mode or a CCLM_T mode (Table 1 shows codewords for the syntax elements and corresponding prediction modes, wherein the second set of modes include LMA (equivalent to CCLM_T), LML (equivalent to CCLM_L) and Vertical), or the third set of modes (Table 1 shows codewords for the syntax elements and corresponding prediction modes, wherein the third set of modes include Horizontal and DC).  

Regarding claim 24 (New), Zhang et al. disclose the non-transitory computer-readable medium of claim 23, wherein the first set of modes comprises at least one of a derived mode (DM) or a cross component linear model (CCLM) prediction mode (Table 1 shows codewords for the syntax elements and corresponding prediction modes, wherein the first set of modes include DM, LM and Planar), and wherein the third set of modes comprises at least one of a vertical mode, a hHerizontal mode, a DC mode, or a Planar mode (Table 1 shows codewords for the syntax elements and corresponding prediction modes, wherein the third set of modes include Horizontal and DC).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2020/053804 A1) (See attached document) in view of Onno et al. (US PGPub 2020/0413062 A1).

Regarding claim 10 (New), Liu et al. teach the method of claim 1.
Although Liu et al. teach calculation of linear model coefficients based on the luma reference samples and the chroma reference samples that correspond to the luma reference samples (Liu et al.; [0010]; It discloses calculating linear model parameters based on the down-sampled luma samples and the corresponding chroma samples. See [0050]-[0051], Eqns. 2,3 for calculating the LM parameters α, β), and also teach that the LM derivation process is simplified to a 4-point max-min method as disclosed in [00126], and it also teaches in [0245]-[0246] that the number of down-sampled luma samples above and left to the current block is set between the max and min values of the of the width and the height of the block, but it does not explicitly teach that the calculation of the parameters are based on maximum and minimum luma and chroma values.
However, Onno et al. teach a method in the same field of endeavor (Abstract), where it calculates CCLM parameters (Onno et al.; Fig. 9), 
 wherein the calculating the, comprises: 
determining a maximum luma value and a minimum luma value based on the luma reference samples (Onno et al.; [0156]-[0157]; Fig. 9 shows the maximum luma value xB, and a minimum luma value xA); 
obtaining a first chroma value based on at least in part a position of a luma reference sample associated with the maximum luma value (Onno et al.; [0156]-[0157]; Fig. 9 shows the first chroma value yB corresponding to the maximum luma value xB); 
obtaining a second chroma value based on at least in part a position of a luma reference sample associated with the minimum luma value (Onno et al.; [0156]-[0157]; Fig. 9 shows the second chroma value yA corresponding to the minimum luma value xA); and 
calculating linear model coefficients based on the first chroma value, the second chroma value, the maximum luma value, and the minimum luma value (Onno et al.; Fig. 10 shows the calculation of the LM parameters α, β based on the max/min luma values and corresponding first and second chroma values).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of down-sampling of luma samples in cross-component linear modeling to include Onno et al's usage of max/min luma values and corresponding chroma values to determine LM parameters, because the proposed method is therefore less computation intensive than the known method  (Onno et al.; [0156]).

Regarding claim 11 (New), Liu et al. and Onno et al. teach the method of claim 10, wherein the obtaining the first chroma value based on at least in part the position of the luma reference sample associated with the maximum luma value (Onno et al.; [0156]-[0157]; Fig. 9 shows the first chroma value yB corresponding to the maximum luma value xB) comprises obtaining the first chroma value based on at least in part one or more positions of one or more luma reference samples associated with the maximum luma value (Onno et al.; [0252]-[0254]; Fig. 10 shows the calculation of the LM parameters based on one set of max/min luma values, wherein Fig. 11 shows the calculation based on more than one points of max/min luma values), and 
wherein the obtaining the second chroma value based on at least in part the position of the luma reference sample associated with the minimum luma value (Onno et al.; [0156]-[0157]; Fig. 9 shows the second chroma value yA corresponding to the minimum luma value xA) comprises obtaining the second chroma value based on at least in part one or more positions of one or more luma reference samples associated with the minimum luma value (Onno et al.; [0252]-[0254]; Fig. 10 shows the calculation of the LM parameters based on one set of max/min luma values, wherein Fig. 11 shows the calculation based on more than one points of max/min luma values).  

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PGPub 2014/0233650 A1).

Regarding claim 25 (New), Zhang et al. teach the non-transitory computer-readable medium of claim 24.
Although, Zhang et al. in Table 1 shows the codewords corresponding to all the prediction modes in the claimed limitation, however, it does not explicitly show the exact codewords corresponding to each prediction mode as claimed. The correspondence between the claimed codewords and the codewords of Table 1 is shown below:
a syntax element for the DM mode is 0 (DM mode is 0); 
a syntax element for the CCLM mode is 10 (LM mode is 101. In Table 2 it shows LM mode is 10); 
a syntax element for the CCLM _L mode is 1110 (CCLM_L mode is 1000); 
a syntax element for the CCLM _T mode is 1111 (CCLM_T mode is 1001); 
a syntax element for the Planar mode is 11000 (Planar mode is 110); 
a syntax element for the Vertical mode is 11001 (Vertical mode is 1110); 
a syntax element for the Horizontal mode is 11010 (Horizontal mode is 11110); and 
a syntax element for the DC mode is 11011 (DC mode is 11111).
Before the effective filing date of the claimed invention, it would have been a matter of design choice to a person of ordinary skill in the art to use any codeword corresponding to a particular prediction mode because Applicant has not disclosed that using the claimed specific codewords corresponding to the prediction modes, provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with using any codeword corresponding to a particular prediction mode because of mere design choice.  
Therefore, it would have been a matter of design choice to use Zhang et al’s usage of codewords as shown in Table 1 to be used in place of the claimed codewords in order to obtain the invention as specified in the claim(s).

Regarding claim 26 (New), Zhang et al. teach the non-transitory computer-readable medium of claim 24.
Although, Zhang et al. in Table 1 shows the codewords corresponding to all the prediction modes in the claimed limitation, however, it does not explicitly show the exact Table 1 is shown below:
a syntax element for the DM mode is 00 (DM mode is 0); 
a syntax element for the CCLM mode is 10 (LM mode is 101. In Table 2 it shows LM mode is 10); 
a syntax element for the CCLM _L mode is 110 (CCLM_L mode is 1000. In Table 2 it shows CCLM_L mode is 111); 
a syntax element for the CCLM _T mode is 111 (CCLM_T mode is 1001. In Table 2 it shows CCLM_T mode is 110); 
a syntax element for the Planar mode is 0100 (Planar mode is 110); 
a syntax element for the Vertical mode is 0101 (Vertical mode is 1110); 
a syntax element for the Horizontal mode is 0110 (Horizontal mode is 11110); and 
a syntax element for the DC mode is 0111 (DC mode is 11111).
Before the effective filing date of the claimed invention, it would have been a matter of design choice to a person of ordinary skill in the art to use any codeword corresponding to a particular prediction mode because Applicant has not disclosed that using the claimed specific codewords corresponding to the prediction modes, provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with using any codeword corresponding to a particular prediction mode because of mere design choice.  
Therefore, it would have been a matter of design choice to use Zhang et al’s usage of codewords as shown in Table 1 to be used in place of the claimed codewords in order to obtain the invention as specified in the claim(s).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “ENHANCED CHROMA CODING USING CROSS PLANE FILTERING” – He et al., US PGPub 2018/0220138 A1.
2. “LINEAR MODEL PREDICTION MODE WITH SAMPLE ACCESSING FOR VIDEO CODING” – Zhang et al., US PGPub 2018/0176594 A1.
3. “LINEAR MODEL CHROMA INTRA PREDICTION FOR VIDEO CODING” – Zhang et al., US PGPub 2018/0077426 A1.
4. “DOWNSAMPLING PROCESS FOR LINEAR MODEL PREDICTION MODE” – Zhang et al., US PGPub 2016/0277762 A1.
5. “METHOD OF CROSS COLOR INTRA PREDICTION” – Chen et al., US PGPub 2015/0365684 A1.
6. “METHOD AND DEVICE FOR DECODING IMAGES USING CCLM PREDICTION IN IMAGE CODING SYSTEM” – Choi et al., US PGPub 2021/0352271 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mainul Hasan/
Primary Examiner, Art Unit 2485